Citation Nr: 1008517	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-03 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease, currently rated as 20 percent 
disabling.

2.  Whether a separate evaluation is warranted for neurologic 
deficits of the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1983 until 
September 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

The issue of entitlement to a separate evaluation for 
neurologic deficits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Lumbosacral strain with degenerative disc disease has been 
productive of the functional equivalent of flexion of the 
thoracolumbar spine to 10 degrees, and no ankylosis or 
incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for 
lumbosacral strain with degenerative disc disease have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Code 5242 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, the Court of Appeals of 
Veterans Claims had held that § 5103(a) required, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and 
of the division of responsibilities between VA and a claimant 
in developing an appeal.  The letter informed the Veteran of 
what type of information and evidence was needed to establish 
a disability rating and effective date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  Service treatment records have been obtained 
as have records of VA treatment and examination.  
Furthermore, the Veteran was afforded a VA examination in 
July 2008 during which the examiner was provided the 
Veteran's claims file for review, took down the Veteran's 
history, and reached conclusions consistent with the record.  
The examination is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating on Appeal

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a 
disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time 
an initial disability rating is assigned).  In Hart v. 
Mansfield, the Court extended entitlement to staged ratings 
to claims for increased disability ratings where "the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 
505, 511 (2007).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

In the rating decision on appeal, the Veteran was granted an 
evaluation of 20 percent effective October 1, 2000.  The 
Veteran's disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC or Code) 5242, for degenerative arthritis 
of the spine.  The Diagnostic Codes relating to the spine are 
as follows: 5235 Vertebral fracture or dislocation; 5236 
Sacroiliac injury and weakness; 5237 Lumbosacral or cervical 
strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or 
segmental instability; 5240 Ankylosing spondylitis; 5241 
Spinal fusion; 5242 Degenerative arthritis of the spine (see 
also diagnostic code 5003); 5243 Intervertebral disc 
syndrome.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a (2009).

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.

40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.

50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.

100 percent -- Unfavorable ankylosis of the entire spine.  
Id.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.  Id.

Note (2) indicates that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Under Note (4), each range of motion measurement is to be 
rounded to the nearest five degrees.  Id.

Note (5) dictates that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note (6) requires that VA separately evaluate disability of 
the thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  Id.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved. When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003 (2009).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In addition, when 
assessing the severity of a musculoskeletal disability that 
is at least partly rated on the basis of limitation of 
motion, VA is generally required to consider the extent that 
the Veteran may have additional functional impairment above 
and beyond the limitation of motion objectively demonstrated, 
such as during times when his symptoms are most prevalent 
("flare-ups") due to the extent of his pain, weakness, 
premature or excess fatigability, and incoordination.  DeLuca 
at 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2009).

In October 2001, the Veteran presented with complaints of low 
back pain that he indicated had been present for several 
years.  Previous imaging of the back had indicated a disc 
bulge at the L4-5 level and facet hypertrophy at the L3-4 and 
L4-5 levels.  The Veteran's lower extremities were both weak 
and the Veteran indicated that such weakness was secondary to 
his back pain.  He had intact sensation and the extremities 
were warm.  

In February 2002 the Veteran reported low back pain which 
became worse with standing or lifting.  He denied radiating 
pain but stated that occasionally he experienced pain in his 
left knee.  The Veteran underwent a lumbar facet injection in 
April 2002.  A post-procedural examination was consistent 
with facet disease vs. discogenic pain.

On VA examination in May 2003, the Veteran reported low back 
pain of four on a scale of one to ten, in terms of severity.  
He had occasional limping in the left leg, and sleeping for 
over six hours in bed caused additional back pain.  At no 
time in the preceding year had the Veteran been incapacitated 
due to back discomfort.  On physical examination, straight-
leg raising sign was positive at 70 degrees, bilaterally.  
Deep tendon reflexes at the knee and ankle level were normal, 
as was pinprick and vibratory stimulation of the legs.  The 
Veteran had extension of the back to 20 degrees, flexion to 
80 degrees and lateral movement to 20 degrees.  His gait was 
normal and he could walk on his heels and toes.  A diagnosis 
of degenerative disc disease of the lumbar spine with 
occasional left leg radiation was given.  The disability was 
described as slight with slight progression.  Views of the 
lateral lumbar spine showed that spinous processes, pedicles 
and transverse processes were intact.  The vertebral heights 
and disc spaces were well-maintained.

The Veteran underwent VA examination in August 2007 during 
which he reported radiation of back pain down his right knee.  
He did not use a brace or assistive device, and had no 
incapacitating episodes in the preceding year.  The Veteran 
had no incoordination, no excess fatigue, and no lack of 
endurance.  There also were no additional limitations on 
flare-ups.  The Veteran walked slowly and had straightening 
of the lordosis.  He had tenderness on the left paraspinal 
musculature at the level of L3-4 and L4-5.  He had flexion to 
50 degrees with pain and no further flexion.  Extension was 
to 20 degrees with pain and no further extension.  The 
Veteran had 20 degrees of right and left flexion and rotation 
with pain.  He had positive straight-leg raising signs at 30 
degrees right and left, 1+ reflex in the knees and no reflex 
in the ankles.  There was no change in range of motion, 
coordination, endurance, fatigue or pain level with 
repetition of motion.  The impressions were of a disc bulge 
at the L4-5 level, herniated nucleus pulposus at L5-S1 level, 
abutment of disc on the right S1 nerve root, chronic pain 
secondary to lumbar disc disease, and decreased range of 
motion of the lumber spine secondary to pain.

On VA examination in July 2008, the Veteran described a dull 
pain in his lower back about 40 percent of the time, which 
became sharp with movement.  He also had a complaint of anal 
leakage, but denied numbness in the lower extremities.  The 
Veteran utilized a lumbosacral orthosis while at work, 
without relief of back pain, and estimated that he had lost 
no days of work.  He used no other assistive device or brace.  
The Veteran did not have any incapacitating episodes in the 
prior twelve months.  Physical examination revealed a right 
limping gait.  The Veteran was tender in the lumbar 
paraspinous musculature, with the right greater than the 
left.  There was no palpable spasm.  The Veteran had 
increased tonicity.  Forward flexion was to 45 degrees with 
pain beginning at 10 degrees.  Extension was to 5 degrees 
with pain throughout.  Right and left lateral rotation were 
to 20 and 5 degrees respectively, with pain throughout.  
Right and left lateral flexion were to 10 and 5 degrees 
respectively, with pain throughout.  Straight leg raising was 
negative to 90 degrees in the sitting position bilaterally 
with lower back pain only.  Motor strength was five out of 
five in all muscles groups of the lower  extremities except 
for the hamstrings, which were three out of five.  Sensation 
was intact to sharp/dull discrimination in all dermatomes of 
both lower extremities.  Reflexes were absent throughout the 
lower extremities bilaterally.  There was no pain due to 
repetitive motion.  Flare-ups had no effect of 
incoordination, fatigue, weakness or lack of endurance on the 
Veteran's spine function.  An MRI dated May 2008 revealed 
disc bulge with dissection and slight narrowing of the left 
neuroforamen secondary to disc material at the L4-5 level.  
At the L5-S1 level there was a small protrusion to the right.  
The examiner concluded that the Veteran had myofascial lumbar 
syndrome with degenerative disc disease at L4 to S1 levels, 
with a small disc protrusion to the right at the L5-S1 level.

After a careful review of the evidence above, the Board finds 
the Veteran's disability to be 40 percent disabling.  The 
current 20 percent evaluation contemplates forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
DC 5242 (2009).

In order to be awarded the next higher, 40 percent, 
evaluation, the evidence must show the functional equivalent 
of forward flexion of the thoracolumbar spine is 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Id.  A 50 percent evaluation would be called for with 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent evaluation on a showing of unfavorable 
ankylosis of the entire spine.  Id.

The Board has reviewed the lay and medical evidence.  The 
Court has established that Section 4.40 recognizes that 
"functional loss" may be caused by pain "on use" or a 
"limitation of flexion" (as specified in the rating 
schedule under 38 C.F.R. § 4.71a), and that functional loss 
caused by either factor should be compensated at the same 
rate.  Hence, under the regulations, the functional loss due 
to pain is to be rated at the same level as the functional 
loss where flexion is impeded.  Here, the Board has been 
presented with credible lay testimony.  In addition, although 
the examiner established that there was pain at 10 degrees, 
the examiner did not detail the remaining functional use 
through any meaningful testing.  Rather, there was a mere 
report of pain beginning at 10 degrees and an absolute end to 
motion at 45 degrees.  The Board has doubt as to the nature 
of the full functional impact and such doubt is resolved in 
favor of the appellant.  Here, the evidence establishes that 
because of pain, functional use is restricted to 10 degrees.

As indicated by the record, the Veteran's forward flexion is 
limited to 10 degrees before pain begins, warranting a 40 
percent evaluation.  This is the maximum evaluation 
assignable for limitation of motion or functional impairment.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Furthermore, 
there is no lay or medical evidence of ankylosis.

Finally, no doctor has prescribed bedrest and in the twelve 
months prior to his July 2008 VA examination, the Veteran has 
no incapacitating episodes.  Accordingly, an ordingly, s 
prior to his g in excess of 40 percent.ted as true, his 
testimeva
luation on the basis of incapacitating episodes is not 
indicated by the record.  See 38 C.F.R. §4.71a, DC 5242, Note 
5 (2009).

The Veteran statements regarding his degree of impairment 
have been consistent throughout the record and are consistent 
with objective medical evidence.  The Veteran's testimony is 
thus credible, however even when accepted as true, his 
testimony does not provide a basis for a rating in excess of 
40 percent.

Based on the foregoing, the Board concludes that for 
lumbosacral strain with degenerative disc disease has been no 
more than 40 percent disabling throughout the period on 
appeal.  All evidence has been considered and, there is no 
doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.   If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for determination and assignment of an extraschedular 
rating is not warranted.

 
ORDER

An evaluation of 40 percent for lumbosacral strain with 
degenerative disc disease is granted subject to the 
controlling regulations applicable to payment of monetary 
benefit.

REMAND

In reviewing the medical evidence relating to the Veteran's 
lumbosacral strain with degenerative disc disease, the Board 
notes that the Veteran suffers from neurologic abnormalities.  
Specifically, in August 2007, the Veteran had positive 
straight-leg raising signs at 30 degrees right and left, 1+ 
reflex in the knees and no reflex in the ankles.  In July 
2008, although he denied numbness in both lower extremities 
and straight leg raising was negative to 90 degrees in the 
sitting position, me complained of anal leakage and his motor 
strength was three out of five in his hamstrings bilaterally.  
Sensation was intact to sharp/dull discrimination in all 
dermatomes of both lower extremities, however reflexes were 
absent throughout the lower extremities.

For claims in which symptoms of a neurologic defect have been 
claimed or found, 38 C.F.R. § 4.120 dictates that 
neurological conditions and convulsive disorders are to be 
rated in proportion to the impairment of motor, sensory or 
mental function.  38 C.F.R. § 4.120 (2009).  Under 38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated 
from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
only sensory, the rating should be for the mild, or at most, 
the moderate degree.  In rating peripheral nerve disability, 
neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  The maximum rating to be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate incomplete paralysis, 
or with sciatic nerve involvement, for moderately severe 
incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124 (2009).

In the present case, it is unclear whether the Veteran's 
neurologic abnormalities are associated with lumbosacral 
strain and degenerative disc disease.  The Board notes that 
in its May 2009 Supplemental Statement of the Case, the RO 
failed to address the Veteran's neurologic symptoms, and in 
fact neglected to report such symptomatology altogether.  An 
examination is needed to clarify what, if any, such 
abnormalities are related to the Veteran's service connected 
low back strain, and to what extent such abnormalities are 
disabling.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a VA 
examination.  The examiner is to report 
the nature and extent of the Veteran's 
neurologic abnormalities and whether such 
abnormalities are associated with 
lumbosacral strain or degenerative disc 
disease.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


